DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/09/2021  is acknowledged. Claims 10-11 are cancelled. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2020 & 06/11/2020 are acknowledged by the examiner.
Claim Objections
Claims 1-9 are  objected to because of the following informalities:
Claim 1 recites “the power conversation circuit” in line 5. There is insufficient antecedent basis for this imitation in the claim. It should be written as “a power conversation circuit”.   Appropriate correction is required.
Claim 1 recites, “the second switch element is coupled and connected to a battery”.  It appears the second switch element is coupled and connected to the second energy storage element. Appropriate correction is required. 


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:-
     Lin et al. (US 2011/0241620) discloses in figure 1, a charging apparatus with a first battery (50) and a second battery (80); First switch (40), second switch (60), third switch (70), fourth switch (90). System main power unit (30) and charging unit (10).


    PNG
    media_image1.png
    401
    606
    media_image1.png
    Greyscale

Claim 1 recites, inter alia, second end of the first energy storage element is separately coupled to a first end of the third switch element and a first end of the fourth switch element, a  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859